Motion Granted and Order filed September 29, 2020.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00943-CV
                                    ____________

                          GERARDUS SMITH, Appellant

                                          V.

        R&R ASSETS, LLC AS ASSIGNEE OF JORDAN NOVELLI AND
               AMERICAN CAPITAL FUNDING CORP., Appellee


                     On Appeal from the 189th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-07356A

                                      ORDER

        The parties have filed a joint motion for a nunc pro tunc order correcting our
opinion, judgment and mandate issued July 2, 2020, to reflect the correct trial court
cause number. The motion is GRANTED.

        Accordingly, we issue a corrected opinion, judgment and mandate nunc pro
tunc.

                                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant.